Title: Notes on Waddy Thompson, 31 October 1807
From: Jefferson, Thomas
To: 


                        
                            
                        31 Oct. 1807
                     
                        
                        Waddy Thompson near Greenville court house S. C. 5. years Atty Genl. of S. C. now a judge of a Superr. ct. much belovd by his nbrs, honest, of amiable manners, willing to go to Natchez & probably to N. O. 
                  a steady Republican.
                        
                            
                        
                    